COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Sustainable Texas Oyster Resource Management,
                            L.L.C., Relator

Appellate case number:      01-16-00030-CV

Trial court case number:    15-CV-0772

Trial court:                56th District Court of Galveston County

        On January 14, 2016, relator, Sustainable Texas Oyster Resource Management,
L.L.C., filed a petition for a writ of mandamus seeking to compel the respondent trial
judge to vacate its order denying relator’s motion to transfer venue, signed on November
20, 2015, and to grant relator’s motion to transfer venue as to the real parties in interest
Shrimps R Us, Inc., and Ivo Slabic. Relator also filed a notice of related case, noting that
this mandamus petition is related to its prior notice of appeal, filed on December 4, 2015,
which was assigned to this Court under appellate cause number 01-15-01026-CV.
        Relator’s appeal in 01-15-01026-CV, filed under Texas Civil Practice & Remedies
Code § 15.003(c), challenges the same November 20, 2015 interlocutory order involved
in this mandamus petition. Pursuant to Section 15.003(c)(2), the court of appeals shall
render judgments in interlocutory appeals filed under this section within 120 days after
the appeal is perfected. See TEX. CIV. PRAC. & REM. CODE ANN. § 15.003(c)(2) (West
Supp. 2015). Relator also filed its appellate brief in 01-15-01026-CV on January 14,
2016, setting appellees’ brief due by February 3, 2016. See TEX. R. APP. P. 38.6(b).
        Accordingly, the Court requests a response to the petition for a writ of mandamus
by the real parties in interest Shrimps R Us, Inc., and Ivo Slabic. See TEX. R. APP. P.
52.8(b)(1). The response, if any, shall be filed by February 3, 2016, and may be
combined with appellees’ brief due in 01-15-01026-CV. See TEX. R. APP. P. 2, 52.4.
        It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually       Acting for the Court
Date: January 14, 2016